Judgment, Supreme Court, New York County, rendered April 28, 1972, convicting defendant after a jury trial of the crimes of robbery in the second degree (two counts), grand larceny in the third degree, and possession of a weapon, unanimously modified, on the law, to the extent of reversing the convictions of the counts of grand larceny and possession of a weapon and dismissing those counts of the indictment and, as so modified, the judgment is affirmed. We find, and the People concede, that the counts which we are dismissing are inelusory concurrent counts of the crime of robbery in the second degree. A determination of guilt of the robbery counts is therefore deemed a dismissal of every lesser included count submitted (CPL 300.40, subd. 3, par. [b] ; People v. Pyles, 44 A D 2d 784). We parenthetically note our disapproval of the improvident procedure of the trial court in allowing the prosecutor to rehabilitate the testimony of the complaining witness while defense counsel was in the midst of cross-examining that witness regarding alleged inconsistencies in testimony given at a preliminary hearing. This is contrary to the usual procedure of introducing rehabilitating testimony during redirect examination. However, in view of the clear evidence of the guilt of the defendant, we view the error committed as harmless (cf. People v. Ketchum, 35 N Y 2d 740, 741). Concur — Markewich, J. P., Murphy, Capozzoli, Lane and Nunez, JJ.